             Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 1 of 30




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

GEORGE HOWARD,                                   §
                                                 §
        Plaintiff,                               §
                                                 §
                                                                               21-781
vs.                                              §           CIVIL ACTION NO. _________
                                                 §
AMERIFIRST FINANCIAL, INC. AND                   §
HELEN ROBINSON,                                  §
                                                 §
        Defendants.                              §


      DEFENDANTS AMERIFIRST FINANCIAL, INC.’S AND HELEN ROBINSON’S
                         NOTICE OF REMOVAL

        Defendants Amerifirst Financial, Inc. (“Amerifirst”) and Helen Robinson (“Robinson”)

(collectively "Defendants") file this Notice of Removal under 28 U.S.C. §1446(a), respectfully

stating as follows:

                                        INTRODUCTION

        1.      This case was initially filed in the 345th Judicial District Court, Travis County,

Texas, in an action styled "George Howard v. Amerifirst Financial, Inc. and Helen Robinson,"

Cause No. D-1-GN-21-003470 (the “State Court Action”). The address of the 345th Travis County

District Court is 1000 Guadalupe, 5th Floor, Austin, TX 78701.

        2.      In the State Court Action, Plaintiff George Howard (“Plaintiff’) asserted claims for

alleged Deceptive Trade Practices, Common Law Fraud, Fraud in a Real Estate Transaction,

Negligence, Violations of Texas Finance Code and associated alleged damages related to a loan

transaction between Amerifirst and Plaintiff. Robinson is an employee of Amerifirst and served

as a loan officer in connection with the transaction.



DEFENDANTS AMERIFIRST FINANCIAL, INC.’S AND HELEN ROBINSON’S
NOTICE OF REMOVAL                                                                             Page 1
              Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 2 of 30




         3.      Defendants received notice of Plaintiff's Original Petition on August 4, 2021.

Defendants filed both this Notice of Removal in the United States District Court for the Western

District of Texas, as well as the required Notice of Removal in the State Court Action on

September 3, 2021.      Therefore, Defendants properly removed this case within the 30-day time

period required by 28 U.S.C. §1446(b)(1).

         4.      In accordance with 28 U.S.C. §1446(a), copies of the docket sheet and all pleadings,

process, orders, and other filings in the State Court Action, along with an index of the same, are

attached to this notice as Exhibits A-G.1

                                     BASIS FOR REMOVAL

         5.      Removal is proper pursuant to 28 U.S.C. §1332(a), because there is complete

diversity between the parties and the amount in controversy exceeds $75,000, excluding interest

and costs.

A.       There is Complete Diversity Among the Parties

         6.      Defendant Amerifirst Financial, Inc. is an Arizona corporation with its principal

place of business located at 1550 E. McKellips Road, Suite 117, Mesa, AZ 85203.

         7.      Defendant Helen Robinson is an individual domiciled in Williamson County,

Texas.

         8.      Plaintiff is an individual domiciled in Travis County, Texas.

         9.      As shown above, there is diversity of citizenship between Plaintiff and Defendant

Amerifirst. Although Plaintiff and Defendant Robinson are both citizens of Texas, there is

complete diversity of citizenship among the parties because Robinson is improperly joined.



1
     As Plaintiff’s counsel agreed to extend the deadline for Defendants to respond to Plaintiff’s
     Original Petition to September 13, 2021, no responsive pleading was filed by Defendants in
     the State Court Action.

DEFENDANTS AMERIFIRST FINANCIAL, INC.’S AND HELEN ROBINSON’S
NOTICE OF REMOVAL                                                                              Page 2
             Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 3 of 30




See Mumfrey v. CVS Pharm. Inc., 719 F.3d 392, 401 (5th Cir. 2013); 28 U.S.C. § 1332(a);

28 U.S.C. § 1441(b). Plaintiff has not stated a claim against Robinson and there is no reasonable

basis for this Court to predict that Plaintiff might be able to recover against Robinson. See Int'l

Energy Ventures Mgmt., L.L.C. v. United Energy Group, Ltd., 818 F.3d 193, 199 (5th Cir. 2016).

Whether this standard is met is determined by application of the federal pleading standard under

Rule 12(b)(6). Id. at 208. Under that standard, a plaintiff must plead “enough facts to state a claim

to relief that is plausible on its face.” Lopez v. United Prop. & Cas. Ins. Co., 197 F. Supp. 3d 944,

949 (S.D. Tex. 2016) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007)). Factual allegations must be enough to raise a right to relief above the

speculative level. Lopez, 197 F. Supp. 3d at 949.

       10.      Plaintiff cannot recover against Robinson pursuant to his claim under the Texas

Deceptive Trade Practices Act because the statute does not apply as pled by Plaintiff. Additionally,

claims under the Texas Deceptive Trade Practices Act are subject to the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b) and Plaintiff has not met this standard. Lopez,

197 F. Supp. 3d at 951; See Pierce v. N. Dallas Honey Co., 3:19-CV-00410-X, 2020 WL 1047903,

at *4 (N.D. Tex. Mar. 3, 2020). Plaintiff has not adequately pled a cause of action under Tex. Bus.

Comm. Code § 17.46(b) because there are no factual allegations that the information allegedly not

disclosed was known by Robinson at the time, or that the failure to disclose was made with the

intention to induce Plaintiff into a transaction that Plaintiff would not have entered into had the

information been disclosed. There are also no factual allegations sufficiently pled to allege an

“unconscionable action or course of action” of taking advantage of the lack of knowledge, ability,

experience or capacity of Plaintiff to a grossly unfair degree. Tex. Bus. Comm. Code § 17.45(5).




DEFENDANTS AMERIFIRST FINANCIAL, INC.’S AND HELEN ROBINSON’S
NOTICE OF REMOVAL                                                                             Page 3
             Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 4 of 30




       11.      Plaintiff has not pled a claim for fraud against Robinson because there are no

allegations of an intentional or reckless misrepresentation or knowledge of falsity of any statement

or representation at the time made, other than insufficient conclusory allegations. See Pierce,

2020 WL 1047903, at *3. There is further not sufficient factual allegations regarding Robinson’s

intent for Plaintiff to act on any alleged representation. Specific allegations of these elements are

essential to state a claim for fraud. See Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339

(5th Cir. 2008); In re FirstMerit Bank, N.A., 52 S.W.3d 749, 758 (Tex. 2001).

       12.      Plaintiff cannot recover against Robinson pursuant to his claim for fraud in a real

estate transaction under Tex. Bus. & Comm. Code Ann. § 27.01(a)(1) because the statute is not

applicable to the facts and circumstances of this case. Plaintiff’s allegations relate to a loan

transaction, which is not actionable under the statute. See Dorsey v. Portfolio Equities, Inc.,

540 F.3d 333, 343 (5th Cir. 2008) (citing Burleson State Bank v. Plunkett, 27 S.W.3d 605, 611

(Tex. App. 2000) (“A loan transaction, even if secured by land, is not considered to come under

the statute.”); Dykes v. Cendant Mortg. Corp., 04-02-00769-CV, 2003 WL 1823397, at *2 (Tex.

App.—San Antonio Apr. 9, 2003, pet. denied). Additionally, Plaintiff has not pled that any alleged

false representation was made to him for the purpose of inducing him to enter into a contract,

which is an essential element of this claim. Tex. Bus. & Comm. Code Ann. § 27.01(a)(1).

       13.      Plaintiff cannot recover against Robinson pursuant to his negligence claim because

Robinson does not owe a legal duty to Plaintiff. See 1001 McKinney Ltd. v. Credit Suisse First

Boston Mortg. Capital, 192 S.W.3d 20, 36 (Tex. App.—Houston [14th Dist.] 2005, pet. denied).

Even if there was a duty between the lender (Amerifirst) and Plaintiff, there is no separate and

independent duty Robinson owed to Plaintiff that would give rise to individual liability. See Leitch

v. Hornsby, 935 S.W.2d 114, 117 (Tex. 1996). Plaintiff has not alleged the existence of a separate



DEFENDANTS AMERIFIRST FINANCIAL, INC.’S AND HELEN ROBINSON’S
NOTICE OF REMOVAL                                                                             Page 4
             Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 5 of 30




and independent duty. Moreover, Plaintiff has pled no facts to support a finding of a separate and

independent duty or a special or fiduciary relationship between Plaintiff and Robinson. Plaintiff’s

allegations are limited to acts in the course and scope of Robinson as an employee.

       14.      Plaintiff cannot recover against Robinson pursuant to his claim for violation of the

Texas Finance Code because the statute does not give rise to a private cause of action or civil claim

and is further inapplicable. Tex. Fin. Code § 180.201.

B.     The Amount in Controversy Exceeds $75,000

       15.      Plaintiff has affirmatively specified in his pleading that he seeks “monetary relief

of $250,000 or less.” More specifically, in paragraph 39 of Plaintiff’s Original Petition, Plaintiff

alleges the following damages: (a) out-of-pocket expenses, including but not limited to paying

$45,000 more for the price of the Property and $10,942.43 taken from Plaintiff’s savings to fund

the transaction; (b) interest and/or finance charges assessed against and paid by Plaintiff; (c) loss

of the “benefit of the bargain”; and (d) reasonable medical care and expenses for stress-related

illnesses. Plaintiff’s Original Petition continues on in paragraphs 40-45 to allege and seek

(a) mental anguish damages “in excess of the minimum jurisdictional limits of this Court,”

(b) multiple damages pursuant to the Texas Deceptive Trade Practices Act, (c) exemplary

damages, and (d) attorneys’ fees. Thus, it is facially apparent from the allegations in Plaintiff’s

Original Petition that the amount in controversy requirement is met. See 28 U.S.C. § 1332(a);

28 U.S.C. § 1446(c)(2).

                                            CONSENT

       16.      Defendants file this notice of removal jointly and consent to the removal of this

action, thereby satisfying the joinder and/or consent requirements of 28 U.S.C. §1446(b)(2)(A).




DEFENDANTS AMERIFIRST FINANCIAL, INC.’S AND HELEN ROBINSON’S
NOTICE OF REMOVAL                                                                             Page 5
             Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 6 of 30




                                              NOTICE

       17.      Defendants have filed or will file, on this same date, a copy of this Notice of

Removal with the clerk of the state court where the suit has been pending.

                                              VENUE

       18.      Venue is proper in this Court under 28 U.S.C. §1441(a), because the state court

where the suit has been pending is located in this district.

                                         JURY DEMAND

       19.      Defendants did not file an answer or demand a jury in the State Court Action.

       20.      Plaintiff made a demand for jury trial in Plaintiff’s Original Petition filed with the

State Court.

                                          CONCLUSION

       As set forth in more detail above, removal of this case is appropriate, and all parties to the

State Court Action styled "George Howard v. Amerifirst Financial, Inc. and Helen Robinson,"

Cause No. D-1-GN-21-003470, in the 345th Judicial District Court, Travis County, Texas, are

HEREBY NOTIFIED that removal of the State Court Action and all claims and causes of action

asserted therein was effectuated upon the filing of a copy of this Notice of Removal with the Clerk

of the District Court pursuant to 28 U.S.C. §§1441 and 1446. The State Court Action is removed

from the Travis County District Court in which it is pending, to the United States District Court,

Western District of Texas, Austin Division.



Dated: September 3, 2020




DEFENDANTS AMERIFIRST FINANCIAL, INC.’S AND HELEN ROBINSON’S
NOTICE OF REMOVAL                                                                              Page 6
          Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 7 of 30




                                               Respectfully submitted,

                                               By:        /s/ Margaret “Peg” Donahue Hall
                                                     Margaret “Peg” Donahue Hall
                                                     Texas Bar No. 05968450
                                                     Laurie N. Patton
                                                     Texas Bar No. 24078158

                                               SPENCER FANE LLP
                                               2200 Ross Ave., Suite 4800 West
                                               Dallas, Texas 75201
                                               Tel:     (214) 459-5882
                                               Fax:     (214) 750-3612
                                               5700 Granite Parkway, Suite 650
                                               Plano, Texas 75024
                                               Tel.     (972) 324-0300
                                               Fax.     (972) 324-0301
                                               Email: phall@spencerfane.com
                                                        lpatton@spencerfane.com

                                               ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Removal was

forwarded to counsel for Plaintiff via email, ECF filing and via the State Court e-filing system on

this 3rd day of September, 2021, as follows:

                      Farren Sheehan
                      fsheehan@farrensheehanlaw.com
                      Ashley Kraus
                      ashley@farrensheehanlaw.com


                                                      /s/ Margaret “Peg” Donahue Hall
                                                      Margaret “Peg” Donahue Hall




DEFENDANTS AMERIFIRST FINANCIAL, INC.’S AND HELEN ROBINSON’S
NOTICE OF REMOVAL                                                                            Page 7
             Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 8 of 30




                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

GEORGE HOWARD                                    §
                                                 §
          Plaintiff,                             §
                                                 §
vs.                                              §           CIVIL ACTION NO. _________
                                                 §
AMERIFIRST FINANCIAL, INC. AND                   §
HELEN ROBINSON,                                  §
                                                 §
          Defendants.                            §

                INDEX OF DOCUMENTS FILED IN STATE COURT ACTION

 EXHIBIT           DATE
   NO.             FILED                      DESCRIPTION OF DOCUMENT

      A           07/26/21   Plaintiff’s Original Petition

      B           08/02/21   Citation Issued on AmeriFirst Financial Inc.

      C           08/02/21   Citation Issued on Helen Robinson

      D           08/05/21   Executed Service on AmeriFirst Financial Inc.

      E           08/05/21   Executed Service on Helen Robinson

      F           08/16/21   Rule 11 Agreement

      G           08/31/21   Docket Sheet
                                    EXHIBIT A1 Filed 09/03/21 Page 9 of 30
             Case 1:21-cv-00781-LY Document

                                                                                   7/26/2021 3:16PM
                                                                                                    Velva L. Price
                                                                                                   District Clerk
                                                                                                  Travis County
                                    NO. D-1-GN-2l-003.t70                                       D-1-G N-21-0034 70
                                                                                                Jessica A. Limon

GEORGE HOWARD                                     §                     IN THE DISTRICT COlJRT
Plaintiff,                                        §
                                                  §
v.                                                §              345TH       .JUDICIAL DISTRICT
                                                  §
A\IERIFIRST FINANCiAL, INC. AND                   §
HELEN ROBINSON                                    §
                                                  ~
Defendants.                                       §               OF TRAVIS COUNTY, TEXAS

                              PLAINTIFF'S ORIGINAL PETITION

·ro THE HONORABLE .JUDGE OF SAID COURT:
        NOW COMES CILORCiL HO\Vi\RD. hereinafter cai!ed Plaintiff. complaining of and

about AMERIFmsr FINANCIAL. INC. and HELEN ROBINSON. hereinatler called

Defendants. and f(Jr cause of action siW\\S unto the Court the following:

                            DISCOVERY CONTROL PLAN LEVEL

        1.       Plainti IT int.:nds that disco wry be conducted under Discovery Level 2.

                                    PARTH:S Al\ll SF.RVICE

                 Plaintiff (!FORGE !IOWARD, is an Individual whose address is 20102 llodde

Lane. Pflugerville. I cxas 78660.

        3.       The last three numbers of Gl :ORGE HOWARD's driver's license number arc 030.

The last three numbers ol CiE.ORGL !lOW /\RD's social      se~UI·ity   number are 875.

        4.       Defendant .\MERJl·"lRST I'INANCIAL. INC .. a Nonresident Cnrporation. may

be served pursuant to sections 5.20 I and 5.255 of the Texas Business Organizations Code by

serving the registered agent of the corporation. URS Agents. LLC. at 2601-2 N. Josey Lane.

Suite 223. Carrollton. Texas 75007. its registered office. Service of said Defendant as described

above can be ef!cdcd by u:rtified mail, return receipt rcqucstl'd.




                                                                                         Page 1 of 13
          Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 10 of 30




         5.        Dekndan1 IILLLN RUBi\iSON. an lndi,idual who is a resident ofT,:xas. may be

served with process at her place of employment at the follmving address: 930 S. Bd Boulevard.

Unit 305. Ofticc D, Cedar Park. Texas 78(>13. Service of said Defendant as described above can

be effected by personal service or certified mail. return receipt requested .

                                      .JlJRISDICTION AND VENlJE

         6.        The subject matter in contmversy is within the jurisdictional limits of this court.

         7.        Plaintiff seeks:

                   a.      Only li1011t:tary rdic!' or $250.000 C•r lc:,s, excluding intetcst. statUlllr) pr

                   punitive damages and pcn<1lties, and attorney kes and costs.

         8.        This court has iurisdiciion over Defendant AMERIFIRST FINANCIAL INC ..

because said Defendant purposefully availed itself (If the privilege of conducting activities in the

State of Texas and estahiished minimum contacts sufficient to conf'er jurisdiction over said

Ddendant, and the assumption           ofjuri'-.dicti~ln   over AMLRl!·IRST FINANCIAl, 1\JC. will not

offend traditional      notion~,   of fair play and substantial justice and is consistent \Vith the

constitutional requirement-;       or due pwcess.
         9.        Futihermorc, Plaintiff would show that Defendant AMFRIFIRST FINANCIAL.

INC. en 0oat!ed in activith.::, cunstitutinl2... business in the State of Texas as provided bv" Section
               ~




17.042 of th:; Texas Civil Practice and        Rcmedie~      Code. in that said Defendant c<>ntlactcd vvith a

Texas resident and performance of the agreement in \Vholc or in part thereof was to occur in

Texas.

         10.       Defendant AVILRJFIRST FINANCIAL, INC. has been licensed as a mortgage

lender in the state uf Texas since February 13. 2012 and has conducted business as               <:~   mortgage

lender in Texas since that time. Further, Defendant AMERIFIRST FINANCIAL INC                           m<:~int<:~ins




                                                                                                ?age 2       or 13
        Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 11 of 30




seven hranches througlwut Texa-:,. HELL\ ROBINSON. an employee of ,:\ \:1LRlliRSI

FINANCIAL, INC. contrcicted with Plaintiff to enter into a illOrtgage loan in the state of' Texas

during August 2020.

        II.    This courl has jurisdiction lW·.:r Dc!-.:ndant III'!.LN ROBINSON because said

Defendant is a resident otthe State of'lexas.

        12.    Venue in I mvis County is pruper in this cathc pursuant to Scctir J 7.56 of the

Texas Business and Commerce Code and under Section 15Jl II of the Texas Civil Practice and

Remcdic:-. Code   bccau~e   thi:-. actiCln imc,lvc'; real property a' r:ruvided by said   ~.ection.   and this

county is where all or pan of the reai property is located.

                                                 FACTS

        13.    Plaintiff initially cnntactcd his realtor, Kirk Moore of Realty Texas. on July 12.

2020. to purchase the property de:,crihcd as Lot 4, Block A. Rowe Valley Subdivh,ion Section

One, a subdivision in Tnt\·is County. Texas according to tht• map or plat             tht~reof,      recorded

in Volume 90, Page 308, Plat Records, Travis County, Texas. commonly knmvn a::, 20102

Hodde Lane. Pflugerville. Tt·xas 78660 {hereinafter ··the Prupcrty'").

        14.    Kirk l\lo(lrc pro\ idcd Plaintif!" with cuntact information l(Jr a number of Austin-

area lenders on Jul\ IS. 2020. On that list \Vas HLLLN ROBINSON. bralh.~ manager f(x

AMERIFlRST FIN;\NCI!\L. !\C.'s oflice in Cedar Park. Texas. Plaintiff cuntaned f H l.EN

ROBINSON that same day to hegi11 the loan application pn)ccss. HELEN ROBINSON became

Plaintifrs personal loan officer, and he exclusively communicated \Vith her about the loan.

Plaintiff and the sdler uriginally contracted to sell the prope1ty for $215,000 with a         ~losing    date

of September !5, 2020 on or about A ugusr 2. 2020.

        15.    Plaintiff opened his   JCC(lUnt   with AMER!FlRST riNANCIAL. INC.              ('11   August 5.




                                                                                              !'age 3 u f l3
          Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 12 of 30




2020. On or about /\ugu:-. 7. 2020. Plaintiff and HFLLN ROBINSON confirmed dmt the loan

~1moum    for the rnongagc vvuuld be $25(1.000. Plaintiff provided all documents Jequesh:d by

I !LLEN ROBINSON or other members of AMERIFIRST FINANCIAl.. INC. s statl V\ork.ing

with IILLr:N ROBINSON within 48 huurs of any such request.

         16.       On September 2. 2020. Plaintiff received closing disclosures fi·Jm HLLLN

ROBINSON. H.ovvever. b; September l 0. 2020 Plaintiff still had no confirmation that the io<1n

was approved. Atler asking what was going on, PlaintilT received an email from Maria llall of

AMERlr·msr FINANCIAL. INC. requ:sting a suney u!'thc property he was cwrently living in.

Nearly one month prior      kl   this correspondence. Plaintiffs accounting manager. Lorraine Je<_.,ter,

sent an email to multiple AMI:::RIFIRST FINANCIAL 11\C. employees on August ll), 2020.

I JELEN ROBINSON. Devona Postlethwait. and f'dark Hall each received an email from

Lorraim: .lester explaining that Plaintiff did not have a survey fur that property but that he was

having an appraisal done. There were no other communications by any ;\'v!ERIFIRST

FINANCIAL INC. employee regarding a survey for that property. At no pc.,int prior to

September I 0. 2020 was Plaintiff told that having a survey on his original property in addition to

the   apprai~al   vvould be nccc<_.,sary to closing the loan. I IELLN ROBINSON even admitted in a

September I 0, 2020 email to Plaintitl that she wasn ·t sure how the land survey issue was ·just

now coming up.'' In that :came emaiL HELEN ROBINSON stated. t\)r the first time during the

loan process, that the loan could not be c loscd without a survey.

         17.       By Septcmher 14. 2020 it became clear that no survey could be completed in time

for closing. Kirk Moore sent an email to Plaintiff and HFLLN ROBINSON notifying them that

the conuad vvould need tu be         am~.?nded   and the closing rescheduled due to the lack or survey.

Kirk Vh)(lre also reported this to the realhli' for the seller of the Property, Danny Wilson. that
           Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 13 of 30




same day. Hovvever, Danny \\'ilsun rep1;rted on               ~cptembcr     15. 2020 that the scllc:·s vvould llllt

agree to any amendments or extension because he was receiving other otTers on the Propeny at

the signifkantly higher price of $260.000. liE LEN R< >BIN SON C(lnnrmed in an email r,,

Plaintiff that closing vvouid       lhll.   go f'omard due tll the lack of survey and inability to cluse the

refinance transaction and     ~ecure        the loan Hl.LLN ROBINSON attempted to secure an exception

to the survey requirement. gi,en that Plaintiff was a vcry vvell-qualified buyer                 ;:Td would have
had his loan approved V\\Te it not li:.r i !LLEN ROBINSON's mistake. However. the exception

ncvcr materialized. Later !hat day Pn Scpl.:mbcr 14. Kirk rvJ,it'lc tried to save              th~   transaction by

offering to pay the list price of $260.000 and closing              011   the prope1ty on September 30. 2020.

Danny Wilson accepted this \lftcr because it would result in a quicker sak. but                       ~tared   that if

Plaintiff could not pay that price at the next closing date he V\ou!d be moving t<.onvard vvith one

0   r the other potential buyers.
          18.     On Septe1nber 16. 2020. the day after the Miginal closing date. IILLF\l

ROBINSON ordered a ru:,hed survey and covered the $1,250 cost. I he survey \Vas expected to

be completed by September 23, 2(!20. u1e week prior to the new closing date. That same day.

Plaintiff requested that llFLLN ROBINSON increase his loan amount from S250,000 tu

$2XU.UOU to account for        ~he     purchase price increase. HITLN ROBINSON r.::plied that day

stating that she vvuuld .. cd;l the         lo~m   amount to $280.000 ri;:SLL away .. llowevcr, un September

27. 2020. just three days hel(lrc the new closing date. Plaintiff noted that the loan application

showed a loan amount of 'Q50,000 instead of $280.000. Once again, a fatal error had occurred

that would prevent Plainti If from closing on the Property.

          19.     Additionally. un September 25. 2020. HELEN ROBINSON rlXiliCSled that

Plaintiff sign and backdate a rage uf' the closing disclosure form fi·om August 9. 2020 via email.




                                                                                                      Page 5 of 1J
        Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 14 of 30




She requested the bad.dated page agam on September 28. 2U2U. HLLLN ROHINSON had

already received the signed and dat<:d closing disclosure             f(lrtll   prior to the first clu,;ing date but

had apparently lost it.

        20.     On September 28. 2020 !(irk 1\:loorc contacted HFJJS ROBINSUN \ia email

regarding the incorrect lo:tn amount. the t'act that the ne\\ closing date \vould again be                       mi-.~ed.


the $45,000 price increasL. and the potential loss         l1f   the Property altogether due to her mistakes.
                                                                                                     I



Kirk Moore was also di:-;turbed that IIFLEN ROBINSON recommended that Pl<.intifT take a

second loan of $30,000      a1   an    W~o   interest rate to bring the tntal loan amounts up to $2iW.OOO.

HFLLN ROBINSON recz,mmendcd this second loan despite: the                         !~Kt   that the $250.000 loan \\as

at a much kw,er interest     Llk      of 2.625~;0 and that the loan amount \vas incorrect due to her own

error. Kirk Moore demanded that IIELLN ROBINSON contact her management t(l ensure that

Plaintiff \\Ould get funded fur the S2iW,OOO loan h; Friday. October 2. 2020 at the latest. Again

afraid ol' losing the Property fur g1)od due to HLLFN ROBINSON's incomp.:tence, Plaintiff

\\ithdrew $! 0,942.43 from his savings on September 30. 2020 to try to save the                    purc,l~tsc.


        21.     On Scptem!1er 29, 202U. !IFU:N RUBINSON sent a respunsc tJ hirk Moore·s

emails. stating that she   Ji~cus-.ed    the tssucs in the liansaction with Jeremy Smith. president ofthe

Texas M01tgage Association. However. when Jeremy Smith provided a                                 re~;ponse      to Kirk

Moore's email. he seemed completely unaware of what happened. Kirk Moore pt\)\ ided a hasic

summary of the situation in writing and requested that Jeremy Smith speak \Vith his manager at

Realty Texas. Lynda Conway. Lynda Com\ay then sent .lt.:remy Smith an email laying                               t~ut   the

issues and requesting a resolution during a phone call.

        JJ      Lynda Coil\\ a) n.:poncd back tu Plaintiff tllal during her call \\it!·, Jcr-em; Smith.

he took no responsibility li·r the      prohlclll~   caused by HEl X::\ ROBINSON and tried :o blame the
             Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 15 of 30




realtors Cor the problem<, in the transaction despik ail issue:-, being caused solely by 1-l[Ll·:\

ROBINSON and other ::mployecs of .·\MI:::RIFIRS r FINANCIAL INC Lyrda Conway

explained to Plaintiff that Jeremy Smith lied to her about kno\ving her. dcspit:: tLe two n..::\cr

having md prior to this incident. LateL Jeremy Smith              ~poke   to Plaintiff din.:ctly via phone call

and complained about only making $9()() on the deal and having                  to   pay $1,250 tor a rushed

surv~.:y.   No attempts at rcsolction let alone acknowledgement of the hardships and damages
                                                                                               I
Plaintiff fac..::d due to A!\lERlFIRST FINAl\CIAL INC. and HELEN ROBINSO\'s failure to

perform the basic duties ,Jf a hrokcragc firm and individual broker were even alluded to by

Jcn.:my Smith during these phone calb.

            23.   On May 26, 202!, counsel for Plaintiff sent Jeremy Smith ot AivlERIFIRST

FINANCIAL INC. a demand letter reciting these            f~tets   and stating Plaintitrs claim lor damages.

Counsel for Plaintiff sent the demand letter via certified maiL regular mail. and electronic maiL

Jeremy Smith and     ;\Ml~RlFIRST   FINANCL\L, INC. denied any responsibility for the actiun-. of

their employee. HELEN ROHINSON. and the damages her behavior caused.

                               DECEPTIVE TRADE PRACTICES

            24.   Plaintiff would shm>v that Defendants e11gagcd in certain false. mi::Jcading and

deceptive acts. practices and!or omissions actionable under the Texas Deceptive Trade Practices

- Consumer ProtcctiLm ;\ct C! exas Business and Commerce Code. Chapter 1741. et                         ~· ).       as

alleged herein bel(!\\.

            25.   Unconscioncthk Action or Course of ;\ction.                   Defendants cnoa!!cd
                                                                                             0
                                                                                                    in an
                                                                                                    ~




"unconscionable action or course ot' action" to the detriment ol PlaintitT as that term is defined by

Section l 7.45(5) of the I cxas Business and Commerce Code. by taking advantage of the lack of

knO\vledge. ability, experience. or capacity   (If   Plaintiff to a gwssly unfair degree.




                                                                                                   Page   "7 () f   t3
         Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 16 of 30




       26.      Violations of Section 17.46( b).          lkf'endants violated Section 17. +6(b) ut' the

Texas Business and Commerce Code. in that Defendants:

                (a)     failed to disclose information concerning goods or serv1ccc. which was

        knnwn at the time ol' the transaction with the intention to induce the consumer into a

        transaction into    V\   l1ich thc cPnsurncr would not have entered had the information heen

        disclosed.

        27.     ProducinQ _Cause. Pl:tirnilT would show that the acts. practices andlllr omissions

complained of \\Crc the producing cause                 ur   Plaintiffs damages more fully described

hereinbelow.

        28.     Reliance.         Plaintiff would further show the acts. practices andior omissions

complained of under Section 17.46(b) (If the Texas Business and Commerce Code were relied

upon by Plaintiff to Plainti !'fs detriment.

        20.     Writkn Ndjce Given. Plaintiff has timely notified Defendants of such cum plaint

pursuant to Section 17.505(a 1 of the Texas Business and Commerce Code by letter dated 1\!luy

26. 202!, and would shO\\ compliance'' ith all condition" precedent to the liling of :his suit and

recovery of additional damages and attorney':' fees.

                                         COMMON LAW FRAUD

        30.     Plaintiff further sho\vs that Defendants made material false rq:n:s-:ntations w

Plaintiff with the knowledge         or their   falsity or with reckless disregard of the truth with the

intention that such representations be acted upon by Plaintiff. and that Plaintiff relied on these

representations to his detriment.

        31.     As a proximate result of         ~uch   fraud. !'laintitT sustained the damages described

nwre fully hereinbelow.




                                                                                            PageR oflJ
           Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 17 of 30




                        FRAlJD IN A REAL ESTATE TRANSACTION

       -
        p4..    Plaintill v.ould further shu\\ that the false n.:presentations and 1or promi ...;es of

Defendants constitute frauu in a real estate transaction as deli ned b) Section 27 0 I of the Texas

Business and   Comm~.:rcc   (ode.

       33.      Plaintiff is therel'ore entitled to recmer !'rom Defendants actual damages

described more fully hercinb.:.'k'\\. reasunab!c and necessary atr..1mcy's fees. exp<:ft witness fees.

costs for copies of depositions. and cu<>t •; uf court as provided hy Section 27.0 I of the Texas

Business and Commerce (ode.

                                                  NEGLI<;ENCE

       34.      In the course of" the transactions between Plaintiff and Defcndanb. Defendant

I IELEN ROBINSON owc.J Plaintifl a duty to f~tcilitate and dose the loan following Plaintiff-.

approval. HU.EN     ROBl~SON           was specifically n:commcndcd        to   Plaintiff by his realtor. \vho

stated that he could '·vouch that she is very good at her job'' and that he provided her with a

summary of Plaintiffs goals as a buyer. Based on the reecHnmcndations of Kirk :v1oon.:. PlaintifT

decided to use IIFI.EN RC>BINSON as his mortgage broker. Plaintiff and liEU N ROBINSON

developed a personal relationship and spoke exclusively abnut the loan process. Plamtiff trusted

HELEN ROBINSOl\. to fiicilitate the rnortg;tge loan for the Prnperty and believed ~he provided

him with all neces-.ary inlormation         ~md    instruction to en:-urc the loan would p;·occss on time.

III:LEN ROBINSON had a duty to tell Plaintiff what dueumcnts wen: required b;

:\vii RlFrRST f INANCl;\L. INC. in order to finalize the IPan. Plaintiff believed l IFLLN

ROBINSON had explained all reqdirements to him. and he complied with each. However.

HELEN ROBINSON         t~1iled   tu   di~L.Iose   the survey requirement until it was too !ate for PlaintitT

tCl comply. causing PlaimiiT to lose bnth the original c!Psing date and purchase price ( f $2 I 5.000.




                                                                                                 Page 9 of 1J
         Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 18 of 30




        35.      HELL:N ROBINSON a!sc) h<1d a duty to increast: Plaintifrs loan amount from

$250,000 to $280.000. Plaintilf requc;.,tcd HELLN ROBINSON do this afkr Plain till was forced

to pay $45.000 more for the Property fullowing the missed closing date .. \g,;in. IILLFN

ROBINSON failed to perr,wm her duty a:> a ITIIlrtgage broker and :>ecure the loan r(\r the             CO!Tecl


amount. When HLLI.N ROBINSON !'ailed to increase P!aintitTs loan amount as required due                     to


her previous mistake causing Plaintitf to lose the originally cc,ntracted-fcH· 9un:hasc price.

llFLEN ROBINSON suggested that Plaintiff take a sccnnd loan for $30.000 at an interest rate

nearly four times as high a:-; tlte i!lll.'rest rate in Plaintiffs   <ll'i~!inal   loan for $250.000. 11!1.1.N

ROBINSON was not acting in good faith when attempting to hdp Plaintiff and instead was

acting for the benefit of !\MERIFIRST FINANCIAL. INC.

        36.      Plaintiff would show that Ddcndant HELEN ROBINSON failed to exercise

ordinary care m performing her duties as a mortgage bt\)ker. The acts and/or (•missions of

Defendant described here11Jabove by \vhich Defendant breached such duty constitute a proximate

cause of the damages of Plaintiff dcs(Tibed more fully hercinbl.'lovv. for vvhich Defendant is

liable to Plaintiff.

                             VIOLATIONS OF TEXAS FINANCE CODE

        37.      In the cuur;e uf the transacti()ns between Plaintiff and Defendants. Defendants

AMERIFIRST FINr\NCI \L INC. and IILLLN ROBINSUN engaged in prohibited acts as

defined by n.x.        FI'\:\'\( L   ConL Sec. I X0.153(2).(11 ). Specifically. IIELE\1 ROBINSON

engaged in an    unf~1ir   or du:eptivc practice towards Plaintiff by failing to disclose that a survey

was required for the loan to close with adequate tane for Plaintiff to acquire a survey and by

suggesting that Plaintiff take a sewnd luan at an interest rate nearly four times that of the

original loan to cover for liELEN ROBINSON·s failure            h>   disclose required documents. Such a




                                                                                                Page to of 13
         Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 19 of 30




loan would benefit ;\MLRIFIRST FIN.t\NCI;\L lNC. due to the significant!; hi.sher interest

rate. HELEN ROBF\SON has furthe1 made false ur deceptive statemenb or                        representation~.


such as assuring PlaintifTthat he had provided all required documents. as further described in the

preceding paragraphs.

        38.     Plaintiff vvc.uld show tt1at Defendants violated        II X. FI\.\\CL   C<W'I Sec. l 80.!53.

'lh: acts of Defendants (kscribcd hcreinaboVL' constitute a proximate cause of tpe               damage~   of

Plaintiff described more fully hereinbck)\\.   f~)r   vvhich Defendants arc liable to Plaintiff.

                            ECONOi\llC ANH ACTLAL DAMAGES

        39.     Plaintiff Sli>tained the f()l!U\A.·ing economic and actual      damage~    as a result of the

:1etions and/or omissions o!' Defendants described hereinabove:

                (a)    Out-of-pocket expenses. including but not limited to paying $,+5,000 more
        for the price of thl· Property and $10.94.2.43 taken from Plaintiffs savings to fund the
        transaction.

                (bJ     lntc1est and/or finance charges     assc~ssed   against and paid by PlaintifT.

                (c)     I os:-o ofthe "bcnd!t \1fthc bargain.''

                (d)     Rea~.(lnabk   medical care and expenses li)r stress-related i llncsses.

                              HAMAGES FOR MENTAL ANGlJISH

        40.     Plaintiff wouiJ fwther sho'" that the false. misleading and deceptive acts,

practices and/or omissions described hereinabove were committed "knowingly." as provided by

Section 17.45(9) of the l e.\.as Business and Commerce Code. m that Ddcnd,Hlb had actual

av·,arencss of the falsity. deceptiun, or unt~1irncss   ,1r such acts, practices, and/or omissions.
        4l.     As a result of such acts. practices and 1 or omissions, Plaintiff sustained a high

ck:grec of mental pain and di'itre:,-.; of such nature. duratiun and severity that vvould permit the

recovery of damages 1(Jr memal anguish pursuant to Section 17.50(b) of the Texas Business and




                                                                                               Page 11 ol' 13
          Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 20 of 30




Commerce Code. and for V\hich Plaintiff hereby ::,ucs in an amount in excess of the minimum

jurisdictional limits of thi.-, Court.

                                          MULTIPLE   DAMAGI~S


         42.     As aUcged hereinabove. Plaintiff would show that the false. misleading and

deceptive acts, practices andil)r omissi1ms comriained     or herein were committed "kno\vingly" in
that Defendants had actual ll\\arcness of the lalsity. deception. or unfairness of such acts,
                                                                                       1




practices. and! \lr om iss iom..

         43.     lhcrdl:lre. Plaintiir ts entitled to recover multiple damages as provided by

17 .50(b )(!) of the Texas Business and Commerce Code.

                                         EXElVJPLARY l>A.MAGES

         44.     Plaintiff would further show that the acts and omtsstons of Defendants

complained of herein were committed kthl\\ingly. willfully. intentionally. with actual mvarenese:>.

~md   \Vith the specific and predetermined intention   nr enriching said Defendants a1. tht~ expense or
Plaintiff In order to puni'h said Defendants for .;,uch unconscionable overreachn1g and to deter

such actions and/or omissrons in the future, Plaintiff als(l seeks recovery from Defendants t<H

exemplary damages as r;ovidcd b) Sccti:m 41.fl03(a )( l) of the Texas Civil Practice and

Remedies Code and by Section 27.0 I of the ·1 exas Business and Commerce Code.'

                                           ATTORNEY'S FEES

         45.     Request is made for ail costs and reasonable and necessary attorney's fees

incurred by or on bchalf of Plaintiff herein. including all fees necessary in the event of an appeal

of this cause to the Court of Appeals and the Supreme Court of rexas. as the Cout1 deems

equitable and jusL as provided by: (a) Section 17.50<d) of the Texas Business and Commerce

Code: (b) Section 27.0l(el of'the Texas Business and Commerce Code: and. (c) common             la\Y.




                                                                                           Page 12 of 13
         Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 21 of 30




                                                   PRAYEI{

        \VHEJ{EFORE, PREl\USES CONSIDERED. !'laintifT. George Howard. respectfully

pra) s thal the Dcll.::ndant, he cited t() appcar and an:;wcr herein. and that upon a final hearing of

the cause, judgment be enlcrcd f(Jr the PlctintiiT again'>!. Defendants . .i~)intly and ~;evcrally. for the

economic and actual damages requested hercinabm t                 itl   an amount in excess qf the minimum

jurisdictiunal limits   L)f   thi~ Court. tc•gether with prejudgment and postjudgmert1 interest                      at   the

maximum rate allovved h:> law.       attornc~'s   ices. costs of court. and such other and funhcr rcliefl(l

which the Plaintiff may be entitled at la\V or in ClJUity. whdher pled or unpkd.



                                                    Respectfully submitted.

                                                    SiltY! L\1\ L\\\. PLLC:



                                                    I~ y: :..,.~iE{triJ~!L)il.c;s' !Jell L____________ ·-·-· ---··-··--·······
                                                           Farren Sheehan
                                                           Texas Bar No. 24000751
                                                           Lmai I: lshcchun:(tjrll-remheclwnl<llt. com
                                                           Ashley Kraus
                                                           Texas Bar No. 24 I I 6641
                                                           hnai I: aslilet-<tj(Jrrenshechan/aw. com
                                                           ! (J() l L P!Cnnig Lane
                                                           Ptlugervilk. TX 78660
                                                            rei. 1512) 251-4553
                                                           Fax. (88~) 251-4959
                                                           ,\ ttorneys l(H· Plaintiff.
                                                           Cicorge 11\J\\ard




                        PLAii\TIFF HEREBY DEi\lANDS TRIAL BY .HJRY
                                               EXHIBIT B
                        Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 22 of 30
                                                                     CITATION
                                                              THE STATE OF TEXAS
                                                              CAUSE NO. D-1-GN-21-003470

GEORGE HOWARD
                                                                                                                           . Plaintiff
  vs.
AMERIFIRST FINANCIAL, INC ., AND HELEN ROBINSON
                                                                                                                           . Defendant

TO:    AMERIFIRST FINANCIAL INC
       BY SERVING ITS REGISTERED AGENT URS AGENTS LLC
       2601-2 N JOSEY LANE SUITE 223
       CARROLL TON, TEXAS 75007

Defendant, in the above styled and numbered cause :

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the
other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out
more at TexaslawHelp.org ."


Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION of the PLAINTIFF in the above styled and numbered cause, which was filed on JULY 26,
2021 in the 345TH JUDICIAL DISTRICT COURT of Travis County, Austin , Texas .

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, August 02. 2021.

REQUESTED BY:
FARREN MARIE SHEEHAN
1601 E PFENNIG LN
PFLUGERVILLE , TX 78660 - 2918
BUSINESS PHONE : (512) 251 - 4553             FAX : ( 888 ) 251 - 4958




                                                                                 PREPARED BY: JESSICA A.-LIMON

                                           -----------RETURN
Came to hand on the _ _ day of _ _ _ _ _ _ _ _ _ _ _ at                       o'clock __ M .. and executed at
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ within the County of                                                on the _ _ day of
_ _ _ _ _ _ _ _ _ _ _ • at _ _ _ o'clock __ M ..
by delivering to the within named                                                                     • each in person, a true copy of this citation
together with the PLAINTIFF'S ORIGINAL PETITION accompanying pleading . having first attached such copy of such citation to such copy of pleading
and endorsed on such copy of citation the date of delivery.

Service Fee: $ _ __
                                                                                       Sheriff I Constable I Authorized Person
Sworn to and subscribed before me this the
                                                                                       By:_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ day of _ _ _ _ _ _ _ _ _ __
                                                                                       Printed Name of Server


                                                                                       _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
Notary Public, THE STATE OF TEXAS

D-1-GN-21-003470                                                         SERVICE FEE NOT PAID                                            P01 - 000109347
                                               EXHIBIT C
                        Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 23 of 30
                                                                     CITATION
                                                              THE STATE OF TEXAS
                                                              CAUSE NO. D-1-GN-21-003470

GEORGE HOWARD
                                                                                                                           . Plaintiff
  vs.
AMERIFIRST FINANCIAL, INC ., AND HELEN ROBINSON
                                                                                                                           . Defendant

TO:     HELEN ROBINSON
        930 S BELL BOULEVARD UNIT 305 OFFICE D
        CEDAR PARK, TEXAS 78613

Defendant. in the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the
other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out
more at TexaslawHelp.org."


Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION of the PLAINTIFF in the above styled and numbered cause , which was filed on JULY 26 .
2021 in the 345TH JUDICIAL DISTRICT COURT of Travis County, Austin, Texas.

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office, August 02 , 2021 .

REQUESTED BY:
FARREN MARIE SHEEHAN
1601 E PFENNIG LN
PFLUGERVILLE , TX 78660-2918
BUSINESS PHONE : (512) 251-4553               FAX : (888) 251-4958




                                                                                 PREPARED BY: JESSICA A.-LIMON

                                                                   -RETURN-----------
Came to hand on the _ _ day of _ _ _ _ _ _ _ _ _ _ _ at ____ o'clock __ M. , and executed at
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ within the County of _ _ _ _ _ _ _ _ _ _ on the _ _ day of
_ _ _ _ _ _ _ _ _ _ _ , at ____ o'clock __ M.,
by delivering to the within named                                                                     , each in person , a true copy of this citation
together with the PLAINTIFF'S ORIGINAL PETITION accompanying pleading , having first attached such copy of such citation to such copy of pleading
and endorsed on such copy of citation the date of delivery.

Service Fee: $ _ _ __
                                                                                       Sheriff I Constable I Authorized Person
Sworn to and subscribed before me this the
                                                                                       By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ day of _ _ _ _ _ _ _ _ _ __

                                                                                       Printed Name of Server


                                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
Notary Public, THE STATE OF TEXAS

D-1-GN-21-003470                                                         SERVICE FEE NOT PAID                                            P01 -000109348
                                                   EXHIBIT D
                            Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 24 of 30
                                                                                                                          8/5/2021 10:34 PM
                                                                          CITATION                                                         Velva L. Price
                                                              THE STATE OF TEXAS                                                          District Clerk
                                                                CAUSE NO. D-1 GN-21-003470                                                Travis County
                                                                                                                                       D-1-GN-21-003470
GEORGE HOWARD                                                                                                                               Gilberto Rios
                                                                                                                                    . Plaintiff
  vs
AMERIFIRST FINANCIAL. INC .. AND HELEN ROBINSON
                                                                                                                                     Defendant

TO·    AMERIFIRST FINANCIAL INC
       BY SERVING ITS REGISTERED AGENT URS AGENTS LLC
       2601 -2 N JOSEY LANE SUITE 223
       CARROLL TON. TEXAS 75007

Defendant   10   the above styled and numbered cause:

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served this citation and petition. a default
JUdgment may be taken against you. In addition to filing a written answer w ith the clerk, you may be required to make initial disclosures to the
other parties of this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out
more at TexasLawHelp.org."


Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION of the PLAINTIFF 111 the above styled and numbered cause, wh1ch was filed on JULY 26,
2021 1n the 345TH JUDICIAL DISTRICT COURT of Travis County Austin Texas

ISSUED AND GIVEN UNDER MY HAND AND SEAL of sa1d Court at office August 02. 2021 .

REQUESTED BY
FARR .,, .J.~FIL            I!E!C HJ\N
 60    £               T,N
            P~-"· ·;;n..;

PFLUGER!Il.L£ , 'I':: lni oO-- 'db
BTJSINE2S ?H ...'l'lE : --l_ ~ )1-'1~ l~       FA:~ : ,bGt~'~    . )l-· ·?.:'




                                                                                       PREPARED BY JESSICA A.-LIMO N

                                             -- - -- - -- - -- - -- - -- R E T U R N --
Came to hand on the _ _ day o f - - - - - - - ____ at _ _ _ o clock __ M. and executed at
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ wit11111 the County of _ _ _ _ _ _ _ _ _ on the _ _ day of
_ _ _ _ _ _ _ _ _ _ _ at                       o'clock __ M .

by delivenng to the within named - · - - -                                                                . eacl1   10   person. a true copy of this citat1on
together with the PLAINTIFF'S ORIGINAL PETITION accompanymg pleading. hav1ng f1rst attached such copy of such Citation to such
                                                                                                                                             ,-
and endorsed on such copy of citat1on the date of delivery.
                                                                   trl~~
                                                         r".~' "~\ r"! •• · \
Serv1ce Fee. $                                             ·.      • ;·         •

Sworn to and subscrib                           ~; ~ .1.;~ ~' ;_~               i           By._ _ _ _ _ _ _ _ _ _ _ _ _ __
____ dayof _________________

                                                                                            Pnnted Name of Server


                                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ County Texas
Notary Public. THE STATE OF TEXAS

D-1-GN-21-003470                                                                SERVICE FEE NOT PAID                                              P01 - 000109347
               Case 1:21-cv-00781-LY
NOTICE : THIS DOCUMENT                                         Document 1 Filed 09/03/21 Page 25 of 30
CONTAI NS SEN SITIVE DATA



                                             AFFIDAVIT FOR RETURN OF SERVICE



                                                    Cause No: D-1-GN-21-003470


GEORGE HOWARD                                                                              IN THE DISTRICT COURT
           vs                                                                              345th JUDICIAL DISTRICT
AMERIFIRST FINANCIAL, INC, AND                                                             TRAVIS, COUNTY, TEXAS
HELEN ROBINSON


     COME TO HAND ON:                  AUGUST 3,2021 AT 9:19AM
     BY DELIVER ING TO :               AMERIFIRST FINANCIAL INC, BY SERVING ITS REGISTERED AGENT URS AGENTS LLC
                                       ASA ACCEPTING PROCESS OF SERVICE FOR AMERIFIRST FINANCIAL INC.
     ADDRESS DELIVERED :               3610-2 , STE 223, N JOSEY LN, CARROLLTON , TEXAS
     DATE EXEUTED:                     AUGUST 4,2021 AT 9:09AM
     MODE OF DELIVERY :                IN PERSON
     DOCUMENT DELIVERED: CITATION WITH PLAINTIFF'S ORIGINAL PETITION
     ATIORNEY                          F SHEEHAN

     A true and correct copy of the above listed documents were delivered having first endorsed on such copy the date of
     delivery. I am over th e age of eighteen, not a Party to nor interested in the outcome of the above numbered suit and
     am authorized by written order of the court to serve citation and other notices




                                                                                                           Exp November 30, 2021
                                                                                                           512 -296-3219
     State of Texa s - William son County

     Before me, a notary pub lic, on this day personally appeared the above named authorized person known to be the person
     whose name is su bscribed to th e foregoing document and, being by me first duly sworn, declared that the sta tem en ts
     therein contain ed are true and correct, Given my hand and seal of office on this 5th day of August 2021.




                                                                                        ~ad~               Notary Signature
                                                      EXHIBIT E
                               Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 26 of 30
                                                                                                                                      8/5/2021 10:34 PM
                                                                                          CITAliON                                                     Velva L. Price
                                                                               THI:- STATE OF TE:XAS                                                  District Clerk
                                                                                CAUSE NO. D-1-GN-21-003470                                            Travis County
                                                                                                                                                   D-1-GN-21-003470
GEORGE HOWARD                                                                                                                                           Gilberto Rios
                                                                                                                                              • Plainttff
  vs
AMERIFIRST FINANCIAL. INC . AND HELEN ROBINSON
                                                                                                                                              . Defendant

TO:        HELEN ROBINSON
           930 S BELL BOULEVARD UNIT 305 OFFICE D
           CEDAR PARK, TEXAS 78613

Defendant.      tn   the above styled and numbered cause·

YOU HAVE BEEN SUED. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you were served this citation and petition, a default
judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to make initial disclosures to the
other parties of this suit. These disclosures generally must be made no tater than 30 days after you file your answer with the clerk. Find out
more at TexasLawHelp.org."


Attached is a copy of the PLAINTIFF'S ORIGINAL PETITION of the PLAI~TIFF in the above styled and numbered cause which was filed on JULY 26,
2021 tr1 the 345TH JUDICIAL DISTRICT COURT of Travts County Austin Texas

ISSUED AND GIVEN UNDER MY HAND AND SEAL of said Court at office. August 02, 2021 .

REQUESTED BY
       '' "'          r ~!:. ~1-!EEHP.N
 i!>lJ       • F. FE'WJ "b I 'J
f ~I~c.~~ r ~ I .. lt , ~X l d t ::.             -')f:   b
... l . ItJ .. t:' ..   T-f-';:~'"~ : 'J ~ - )    -4rJ       ~~   r.~X : ~t(oqJ:r,:-·1'1,., E




                                                                                                       PREPARED BY JESSICA A.-LIMON

                                                                                   -----RETURN
Came to hand on the _ _ day of _ _ _ _ _ _ _ _ _ _ _ at _ _ _ o'clock __ M. and executed at

- - - - - - - - - - - - - - - - - - - - - - withlll the County o f - - - - - - - - - on t11e _ _ day of
-----------·at                                                    o·clock __ M.,
by delivenng to the wtthin n a m e d - - - - - - - - - - - - - - - - - - - - - - - - - each 111 person. a true copy of thts cttation
                                                                                                                               of u      It          uch copy of plead1119




Sworn to and
                                                                                                            By. _ _ _ _ _ _ _ _ _ _ _ _ _ __
_ _ day of _ _ _ _ __
                                                                                                            Printed Name of Server             --·· ........ ..,.,

                                                                                                            - - - - - - - - - - - - - C o u n t y . Texas
Notary Public, THE STATE OF TEXAS

D-1-GN-21-003470                                                                                SERVICE FEE NOT PAID                                           P01 - 0001 09348
              Case 1:21-cv-00781-LY
NOTICE :THIS DOCUMENT                                       Document 1 Filed 09/03/21 Page 27 of 30
CONTAINS SENSITIVE DATA



                                            AFFIDAVIT FOR RETURN OF SERVICE



                                                   Cause No: D-1-GN-21-003470


GEORGE HOWARD                                                                             IN THE DISTRICT COURT
          vs                                                                              345th JUDICIAL DISTRICT
AMERIFIRST FINANCIAL, INC, AND                                                           TRAVIS, COUNTY, TEXAS
HELEN ROBINSON


    COME TO HAND ON:                 AUGUST 3,2021 AT 9:19AM
     BY DELIVERING TO:               HELEN ROBINSON
    ADDRESS DELIVERED:               1704 ATlANTICA ST, CEDAR PARK, TEXAS 78613
    DATE EXEUTED:                    AUGUST 4,2021 AT 3:00 PM
    MODE OF DELIVERY:                IN PERSON
    DOCUMENT DELIVERED : CITATION WITH PLAINTIFF'S ORIGINAL PETITION
    ATTORNEY                         F SHEEHAN

    A true and correct copy of the above listed documents were delivered having first endorsed on such copy th e date of
    delivery. I am over the age of eighteen, not a Party to nor interested in the outcome of the above numbered suit and
    am authorized by written order of the court to serve citation and other notices                                        . - --.




    State of Texas- Williamson County

    Before me, a notary public, on this day personally appeared th e above named authorized person known to be the person
    whose name is subscribed to the foregoing document and, being by me first duly sworn , declared that the statements
    therein contained are true and correct, Given my hand and seal of office on this 5th day of August 2021.




                                                                                      £~)~~              Notary Signature
Case 1:21-cv-00781-LYEXHIBIT F 1 Filed 09/03/21 Page 28 of 30
                      Document
                                                      8/16/2021 4:39 PM
                                                                       Velva L. Price
                                                                      District Clerk
                                                                      Travis County
                                                                   D-1-GN-21-003470
                                                                  Victoria Benavides
               Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 29 of 30

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Sandra LaCroix on behalf of Peg Hall
Bar No. 5968450
slacroix@spencerfane.com
Envelope ID: 56355844
Status as of 8/18/2021 10:29 AM CST

Associated Case Party: AMERIFIRST FINANCIAL, INC.

Name                               BarNumber Email                     TimestampSubmitted     Status

MARGARET "PEG" DONAHUEHALL                     phall@spencerfane.com   8/16/2021 4:39:13 PM   SENT



Associated Case Party: GEORGEHOWARD

Name           BarNumber   Email                        TimestampSubmitted Status

Ashley Kraus               ashley@farrensheehanlaw.com 8/16/2021 4:39:13 PM   SENT
8/31/2021                                                   Case 1:21-cv-00781-LY Document 1 Filed 09/03/21 Page 30 of 30
                                                                                   EXHIBIT G




            Online Case Information

             Details
             Updated : Tuesday, August 31, 2021 4:35:22 AM

                New Search (/OnlineCaseInformationWeb/)                         Request Documents (https://www.traviscountytx.gov/district-clerk/records-request)


                           Cause Number             D-1-GN-21-003470
                             Case Status            PENDING
                                     Style          HOWARD V AMERIFIRST ET AL
                               Filed Date           7/26/2021
                            Hearing Date            --


             Attorney                              Type                 Full/Business Name        First Name    Middle Name Last Name
                                                   DEFENDANT                                      HELEN                        ROBINSON
                                                   DEFENDANT AMERIFIRST FINANCIAL
                                                             INC
             SHEEHAN FARREN                        PLAINTIFF                                      GEORGE                       HOWARD
             MARIE


             Event Date         Party Type Description
             8/16/2021                            OTHER FILING
             8/5/2021           DF                EXECUTED SERVICE
             8/5/2021           PL                EXECUTED SERVICE
             8/2/2021           DF                ISS:CITATION
             8/2/2021           DF                ISS:CITATION
             7/26/2021          PL                ORIGINAL PETITION/APPLICATION



                New Search (/OnlineCaseInformationWeb/)




https://www.traviscountytx.gov/district-clerk/online-case-information
